                                Case 5:20-cr-00518-JKP Document 15 Filed 11/04/20 Page 1 of 2

     AO        442 (Rev. 11/11) Arrest Warrant




                                          c..:;.      UNITED STATES DISTRICT COURT
                                                                                forthe
          .
                                                                       Western District of Texas

                             United States of America
                                             V.
                             Ronald Wayne Schroeder                                       Case No.     SA:20CR51 8-JKP (1)




                                         Defendant


                                                                   ARREST WARRANT
 To:               Any authorized law enforcement officer

                   YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
 (name ofperson to be arrested)                   Ronald Wayne Schroeder
who is accused of an offense or violation based on the following document filed with the court:

              Indictment            C)    Superseding Indictment            Information        Superseding Information             Ci   Complaint
     J        Probation Violation Petition              i   Supervised Release Violation Petition         Violation Notice              Order of the Court
This offense is briefly described as follows:
     COUNT 1:18/1349 Conspiracy to Commit Bank Fraud.
     COUNT 2:18/1956(h) Conspiracy to Commit Money Laundering.
     COUNT 3:18/1956(h) & 1957, Conspiracy to Launder Monetary Instruments.
     COUNTS 4-6: 18/1344(2), Bank Fraud




                    tiOV-42020
Date:
                                                                                                        Issuing officer signature

City and state                  San Antonio, Texas                                                 Wayne Garcia, U.S, Deputy Clerk
                                                                                                         Printed name and title

                                                                              Return
                  This warrant was received on (date)                                and the person was arrested on (date)
at       (city and state)


Date:
                                                                                                       Arresting officer's signature



                                                                                                                  name and title
                        Case 5:20-cr-00518-JKP Document 15 Filed 11/04/20 Page 2 of 2

 AO 442   (Rev. 11/Il) Arrest Warrant (Page 2)




                         This second page contains personal identifiers provided for law-enforcement use only
                        and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

 Name of defendantloffender:
 Known aliases:
 Last known residence:
 Prior addresses to which defendant/offender may still have ties:


 Last known employment:
 Last known telephone numbers:
Place of birth:
Date of birth:
 Social Security number:
Height:                                                                Weight:
Sex:                                                                  Race:
Hair:                                                                 Eyes:
Scars, tattoos, other distinguishing marks:




History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (fapplicable):



Date of last contact with pretrial services or probation officer (fapplicable):
